DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority based on an application RU2020127980 claimed in the ADS. It is noted, however, that applicant has not filed a certified copy of RU2020127980 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 17-718-596 allowed aaplication. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to Ad vectors with the same modifications and both express the same SEQ ID#s 1-4 (identical in each). While claims 6-8, 12-14, and 16-18 in the reference recite dose of particles, Example 8 in the present application teaches that range. While claims 5, 11 and those that depend from them of the reference patent recite intramuscular or intranasal administration, the administration is used in Examples 8 and 11 in the present application teaches that that method. The buffer of claim 5 is used in the ref patent claims 4, 9, and 10. Thus, the claims are anticipated.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 17-711-012 allowed application. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to Ad vectors with the same modifications and both express the same SEQ ID#s 1-3 (identical in each). While the allowed application in the method does not recite boosting with at least one-week interval, it would be obvious to one of ordinary skill in the art at the effective time of filing because boosting vaccinations are routinely used and one would be motivated because they are known to increase the immune response. Thus, the invention would have been prima facie obvious. 
Claims 1-4 and 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 17-715-945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to Ad vectors with the same modifications and both express the same SEQ ID#s 1-4 (identical in each). While claims 6-8, 12-14, and 16-18 in the reference recite dose of particles, Example 8 in the present application teaches that range. While claims 5, 11 and those that depend from them of the reference patent recite intramuscular or intranasal administration, the administration is used in Examples 8 and 11 in the present application teaches that that method. The buffer of claim 4 is used in the ref application claims 4, 9, and 10. 
While the allowed application in the method does not recite boosting with at least one-week interval, it would be obvious to one of ordinary skill in the art at the effective time of filing because boosting vaccinations are routinely used and one would be motivated because they are known to increase the immune response. Thus, the invention would have been prima facie obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17-721-368 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because for instant claims 1-7 and 9-12 are drawn to products of Ad vectors with the same modifications and both express the same SEQ ID#s 1-4 (identical in each). The method of using the product is obvious over the product. There is no restriction to separate the claims.
The buffer of claims 4 and 5 are used in the ref application claims 4 and 5. 
While the application in the method does not recite boosting with at least one-week interval, it would be obvious to one of ordinary skill in the art at the effective time of filing because boosting vaccinations are routinely used and one would be motivated because they are known to increase the immune response. Thus, the invention would have been prima facie obvious. 
While the instant application teach administration to child, it would have been obvious to one of ordinary skill in the art at the effective time of filing knowing the teaching of New article PAHO (https://www.paho.org/en/news/5-5-2021-hospitalizations-and-deaths-younger-people-soar-due-covid-19-paho-director-reports). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17-722-227 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because for instant claims 1-7 and 9-12 are drawn to products of Ad vectors with the same modifications and both express the same SEQ ID#s 1-4 (identical in each). The method of using the product is obvious over the product. There is no restriction to separate the claims.
The buffer of claims 4 and 5 are used in the ref application claims 5, 6, 9, 10, 13, 14. 
While the instant application method does not recite revaccinating, it would be obvious to one of ordinary skill in the art at the effective time of filing because revaccinating vaccinations are routinely used and one would be motivated because they are known to increase the immune response as shown by Silva-Cayetano et al. (Med 2, 243–262, March 12, 2021 epub 12/20, title and abstract). Thus, the invention would have been prima facie obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17-721-948 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because for instant claims 1-7 and 9-12 are drawn to products of Ad vectors with the same modifications and both express the same SEQ ID#s 1-4 (identical in each). The method of using the product is obvious over the product. There is no restriction to separate the claims.
The buffer of claims 4 and 5 are used in the ref application claims 7, 8, 13,14, 18, and 19. 
While the instant application method does not recite immunizing age 60 plus, it would be obvious to one of ordinary skill in the art at the effective time of filing because that population was known to be at high risk. Thus, the invention would have been prima facie obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The following is considered the closest prior art:
Georges et al. (ser#17342769, US20220072121A1, allowed) teach using replication defective adenovirus to express CoVid-19 antigen and method to induce immune response (claims 63 and 82). The reference does not teach or make obvious the presently claimed SEQ ID#s 1-4. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648


/M.G.H/Examiner, Art Unit 1648       
                                                                                                                                                                                                 /Shanon A. Foley/Primary Examiner, Art Unit 1648